Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on Nov. 16, 2021 including a new title which provides informative value in classifying and searching.   
	Thank you.

Applicant's arguments filed Nov. 16, 2021 with respect to the double patenting rejection have been fully considered and are not persuasive.

Re: co-pending Application No. 17/087,017:  the pending application claims, 
“ when said ceramic body is placed in a normal and horizontal position, in which said bottom layer assembly, said intermediate layer assembly and said top layer assembly are arranged in a bottom-to-top direction, said conductive member is limited by said second conductive layer and is positioned at the open circuit position.”

Figure 4 of 17/087,017 shows the analogous ceramic body (100) in a vertical orientation, therefore when placed in a horizontal position, the conductive member (6) would not bridge (close) the circuit and would therefore be in an open circuit position.
Previously held double patenting rejection is sustained. 

Re: copending Application No. 17/086,938: Examiner apologizes for the typographical error and any inconvenience caused by mistyping the co-pending application number 17/087,938 in the previous office action.
Figure 3 of 17/086,938  shows the analogous ceramic body (100) in a horizontal position where the conductive member (6) in phantom, line sits atop of (311) in an open circuit position.  Granted this is a ridiculously sensitive position sensor switch.
Previously held double patenting rejection is sustained. 

Applicant’s assertion that Chou “teaches away” from the currently claimed invention is unfounded given Chou is not relied upon for teachings pertaining to the circuitry but rather those matters pertaining to mechanical actuation.



The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claims 1-9 and 12 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 6 of copending Application No. 17/087 017 claim set filed November 2, 2020 in view of        Chou (US 6,559,396).
17/087 017  -      CLAIM   1             READS ON                    PENDING CLAIM  1
SENSOR SWITCH
SAME
CERAMIC BODY
SAME
INTERMEDIATE LAYER ASSY
SAME
BOTTOM LAYER ASSY
FIRST SIDE LAYER ASSY
TOP LAYER ASSY
SECOND SIDE LAYER ASSY
SENSING CAVITY
CHAMBER
FIRST GROOVE
BOTTOM GROOVE
FIRST and SECOND CONDUCTIVE UNITS
SAME
FIRST CONTACT SURFACE
FIRST INTERNAL CIRCUIT
SECOND CONDUCTIVE LAYER
SECOND INTERNAL CIRCUIT
CONDUCTIVE MEMBER
SAME
CLOSED and OPEN CIRCUIT POSITIONS
SAME
SECOND CONDUCTIVE LAYER - DETAILS
CLAIM  3    
CLAIM  4             
CLAIMS   6 -8  *SEE BELOW    
CLAIM   5             
CLAIM  2    
CLAIM   6             
CLAIM  9 *SEE BELOW    
CLAIM  7
CLAIM  12


‘017 Claim 4 states the first and second internal circuits disposed on one side of a raw ceramic layer blank of the respective first and second side layer assemblies (bottom and top layers).
 Pending Claims 6-8 state first and second internal circuits disposed between raw ceramic blanks located between the intermediate layer assembly and the bottom and top layer assemblies.


With respect to Claims 4 and 5; 17/087 017  does not claim an analogous groove surrounding wall and respective top surfaces facing the chamber having an obtuse angle or curving away from the chamber.
	Chou shows an analogous sensor switch 100 comprising a bottom layer     assembly 40, an intermediate layer assembly 20 and a top layer assembly 50 comprising a groove forming an obtuse angle, curving away from the analogous chamber in both the top layer assembly and the bottom layer assembly [Fig. 7].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor switch of co-pending claim 9 with a top groove as taught by Chou [Col. 4, lines 35-47] for the purpose of adjusting sensitivity of the rolling conductive member to changes in orientation of the switch sensor.

‘017 Claim 6 states a relationship of conductive member when in contact with two surfaces within sensing cavity are delineated radial line from the center of the conductive member to each surface and the angle between respective lines.
Pending Claim 9 states a relationship based on the radius of conductive member to delineate a distance within the chamber. 
Both claims establish a relation of the conductive member within respective sensing cavity, chamber, using the radius of the conductive member as the limiting variable to establish the volume of the respective sensing cavity and chamber.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to size the chamber based on the radius of the conductive member.
Claims 1-3 and  6-12 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5, 8-10 of copending Application No. 17/087 938 claim set filed November 2, 2020 in view of        Chou (US 6,559,396).
17/087 938  -      CLAIM   1             READS ON                    PENDING CLAIM  1
SENSOR SWITCH
SAME
CERAMIC BODY
SAME
INTERMEDIATE LAYER ASSY
SAME
BOTTOM LAYER ASSY
SAME
TOP LAYER ASSY
SAME
CHAMBER
SAME
FIRST and SECOND CONDUCTIVE UNITS
SAME
FIRST and SECOND INTERNAL CIRCUITS
SAME
CONDUCTIVE MEMBER
SAME
CLOSED and OPEN CIRCUIT POSITIONS
SAME
CLAIM   5            

BOTTOM GROOVE
SAME
GROOVE SURROUNDING WALL
CLAIM   2            
SECOND CONDUCTIVE LAYER
CLAIM  3
SECOND INTERNAL CIRCUIT
CLAIM  6
CLAIMS    6 and 7           
CLAIMS    7 and 8           
CLAIM   8           
CLAIM   9            
CLAIM   9           
CLAIM   10   *SEE BELOW    and  11  
CLAIM   10           
CLAIM   12           



With respect to Claim 10; 17/087 938  does not claim an analogous top groove.
	Chou shows an analogous sensor switch 100 comprising a bottom layer     assembly 40, an intermediate layer assembly 20 and a top layer assembly 50 comprising a groove in both the top layer assembly and the bottom layer assembly [Fig. 7].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor switch of co-pending claim 9 with a top groove as taught by Chou [Col. 4, lines 35-47] for the purpose of adjusting sensitivity of the rolling conductive member to changes in orientation of the switch sensor.
Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:  WO 2018 096 896 Kanchiku discloses a normally open position sensor switch.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833